 1                                                                                     JS-6

 2

 3
 4

 5

 6
 7

 8                                UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10
     ~ JOSE MENDEZ,                                      Case No. 2:18-cv-03307-RGK-MRW
11
                           Plaintiff(s),
12                                                       ORDER DISMISSING ACTION FOR
            vs.                                          LACK OF PROSECUTION
13
     HWANG CHA YI, et al.,
14
                           Defendants)
15

16

17          On October 25, 2018, the Court issued an Order to Show Cause(OSC)re Dismissal for
18   Lack of Prosecution [14]. A response to the OSC was due by October 31, 2018. As ofthis date,

19   no response to the OSC has been filed with the Court, therefore, the Court orders the matter

20   dismissed for lack of prosecution.
21          IT IS SO ORDERED.

22
     Dated: ~OV 0 ~ 20~~
23                                                       R.  RY L USNER
                                                         UNI D STATES DISTRICT JUDGE
24
25

26

27
28
